Application/Control Number: 16/307,611	Page 2
Art Unit: 1611
                                                
                                                     Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed Aug. 1, 2022 has been received and entered into the present application. 

Status of claims
The amendment filed on Aug. 1, 2022 is acknowledged. Claims 1-48, 51-54, 56-58, 61-62, and 64-65 have been canceled and claims 66-68 remain withdrawn.  Claims 49-50, 55, 59-60, 63, and 69-74 are under examination in the instant office action. 
Applicants' arguments, filed on Aug. 1, 2022, have been fully considered but they are not persuasive or moot in view of a new ground of rejection necessitated by the amendments (change of the scope of the cannabis ingredient and newly added limitations in claim 49).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-50, 55, 63, 69-70 and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0157521 in view of WO 2016/019353 (cited in the IDS filed on 2/28/2019).
US2016/0157521 teaches “heat not burn products”, which are sometimes also referred to as non-combustion type smoking articles, are being developed as a possible alternative to conventional smoking articles such as cigarettes and the basic principle is that the product heats tobacco to cause the volatilization of the low boiling point components but avoiding pyrolysis or combustion of the tobacco or volatiles ([0003]).
US2016/0157521 teaches “heat not burn products” comprising aerosol generating agent encapsulated in a barrier material which not only provides hindrance to migration during storage but allows controlled release of the agent during use wherein the barrier material used to encapsulate the aerosol generating agent releases the aerosol generating agent in a temperature-dependent manner and  releases substantial amounts of the aerosol generating agent preferably above 60° C., 70° C., 80°C. or 90°C and the time taken for the aerosol generating agent to be released may be further controlled by the thickness of the barrier material (abstract, [0023], [0024], [0034], and claims 1-2). US2016/0157521 discloses that the barrier material is a polysaccharide or cellulosic barrier material, a gelatin, a gum, a gel, a wax or a mixture thereof wherein suitable gels include agar and agarose and the cellulosic barrier material is at least one of methyl cellulose, ethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, or cellulose ethers ([0025] and claims 3-7). As such, US2016/0157521 discloses the same combustible polymeric wall comprising agar, agarose or cellulose containing compound as claimed, therefore the same combustible polymeric wall material would have the same characteristics, such as disintegration temperature, which are inherent for the specific polymeric materials. 
US2016/0157521 further teaches that “heat not burn products” including an aerosol-generating portion adjacent to the heat source wherein this portion generally has a cylindrical body similar in external appearance to the tobacco rod of a conventional cigarette and it includes components which are to be volatilized during use (abstract and [0004]). US2016/0157521 also teaches that the aerosol generating agent may be included in an amount of up to 95% of the weight of the aerosol generating portion ([0021]). The product does not include water. US2016/0157521 further discloses that the heat not burn products include aerosol generating agents such as propylene glycol and glycerol in order to control the puff profile of the product ([0005] and [0014]), which meets the instant claim 50.  
In addition, US2016/0157521 teaches that vaporization of some agents at lower temperatures can cause problems during storage of the products, specifically, some aerosol generating agents can migrate during storage and subsequently be lost to the atmosphere or interact with other parts of the product such as the surrounding paper wrapper and this may also lead to staining or marking of the product, either by the agent itself or by compounds released from the agent interaction and thus it is desirable to immobilize the aerosol generating agent within the heat not burn product until it is required ([0010]). 
As to claim 63, US2016/0157521 further teaches that in order to avoid burning on contact with the lit heat source, this part of the product may be surrounded by a non-flammable material such as fiberglass, a paper sheet containing glass fibers, a ceramic, or a paper sheet internally lined with a metal foil ([0004]).
US2016/0157521 does not specifically disclose cannabis ingredient such as cannabis extract and/or cannabis oil as volatilized component.
However, it was known in the art that cannabis oil extract as a volatile liquid could be vaporized by heating for inhalation using similar vaporization method and device such as e-cigarette, which are used for nicotine and tobacco products as evidenced by WO 2016/019353 (abstract, [0055], [0057], [0083] and [0098]). WO 2016/019353 discloses a pharmaceutical formulation of cannabis compounds suitable for pulmonary delivery, wherein the formulation comprises a volatile liquid including a mixture of: a cannabis oil extract, CBD, or THC and an aerosol precursor such as glycerin (glycerol) (abstract, [0017] and [0019]). WO 2016019353 further discloses an apparatus for converting the volatile liquid into particles suitable for pulmonary delivery (abstract). WO 2016/019353 further discloses that the inhalable drug delivery devices may take the form of an electronic cigarette and the "e-cigarette" inhalation devices of the current invention include a composition comprising cannabis oil extract intended for inhalation ([0055]). WO 2016/019353 further discloses that the e-cigarettes are lightweight and compact, and they do not require the user to add any water to the device ([0056]). WO 2016/019353 also teaches that the volatile liquid atomizes at a temperature in the range around 125-425 degrees Celsius (claim 13). In addition, WO 2016/019353 teaches that non-combustion-based systems are used as the inhalable drug delivery devices because with smoking, up to 40% of the available cannabinoids may be biologically unavailable due to combustion and sidestream smoke and smoking medical marijuana carries increased risks of bronchitis and other respiratory irritation and damage ([0058] and [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the “heat not burn product” as taught by US2016/0157521 for generating vapors from the cannabis ingredients such as cannabis oil extract for inhalation because US2016/0157521 teaches the “heat not burn product” as a non-combustion type smoking article can generate vapors for inhalation while avoiding pyrolysis or combustion of volatiles. Also, WO 2016/019353 already discloses vaporization of volatile liquid comprising cannabis oil extract and an aerosol generating agent such as glycerol by heating using devices such as e-cigarette, which are used for nicotine and tobacco product. WO 2016/019353 further teaches and suggest non-combustion-based systems as preferred inhalable drug delivery devices because combustion can make up to 40% of the available cannabinoids biologically unavailable and smoking medical marijuana carries increased risks of bronchitis and other respiratory irritation and damage. In addition, US2016/0157521 teaches and suggests that the barrier material (polymeric wall) is capable of inhibiting migration of aerosol generating agents within the barrier material during storage of the smoking article but allows release of the aerosol generating agent during upon heating (temperature-dependent release). Thus, one of ordinary skill in the art would have been motivated to encapsulate cannabis oil extract with a barrier material (e.g., agar gel) as taught by US2016/0157521 for use in pulmonary delivery device in order to provide hindrance to migration during storage and to control the release of the cannabis ingredients in a temperature-dependent manner as taught by US2016/0157521.  The skilled artisan would have been capable of applying the technique of preparing the temperature dependent release dosage form suitable of vaporization and inhalation taught by US2016/0157521 to the volatile liquid comprising cannabis oil extract and glycerol of WO 2016/019353 with a reasonable expectation of success. 
In addition, the skilled artisan would have been motivated to optimize a thickness and water content in the dosage form to control the integrity and stiffness of the barrier wall and thereby controlling the release of the active material within it on desired temperature. As the volatile liquid comprising cannabis oil extract can be vaporized at a temperature above 125°C as evidenced by WO 2016/019353, one of ordinary skill in the art would have been motivated to use a polymeric material for a barrier wall, which is susceptible to disintegration at temperature higher than 120°C so that vapors of cannabis oil extract can be released.   
As to claims 69-70, US2016/0157521 already teaches that heat not burn products include an aerosol-generating portion adjacent to the heat source wherein this portion generally has a cylindrical body similar in external appearance to the tobacco rod of a conventional cigarette. WO 2016/019353 also teaches that the housing of the inhalable drug delivery devices may be formed of any suitable material or materials configured to retain the shape of the device during storage and use and the housing is formed of a single wall, such as, for example, a single tubular wall ([0098]). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the dosage form suitable for its delivery devices. And, selecting a different shape would be merely a matter of choice or design and would be obvious to a skilled artisan to use a different shape including a toothpick shape as might be dictated by considerations of convenience or expediency. 

Claims 59-60 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0157521 in view of WO 2016/019353 and in further view of US2005/0042172.
The teachings of US2016/0157521 and WO 2016/019353 as applied supra are herein applied for the same teachings in their entirety.  	
US2016/0157521 does not specifically disclose that cannabis ingredient such as cannabis extract and/or cannabis oil comprise more carboxylic moieties than decarboxylated moieties (less than 20% decarboxylated moieties), or the active ingredient may be non-decarboxylated as recited in claims 59-60 and 71.
US2005/0042172 discloses composition which is non-volatile at 75℃ and generates a vapor free of pyrolysis products when heated in this way wherein therapeutic substance included in the composition is at least one cannabis extract (abstract and [0040]-[0041]). US2005/0042172 further discloses that the majority of cannabinoids in an extract from a cannabis plant are present in the inactive acid form (carboxylated form/non-decarboxylated form) and it is possible that the cannabis extract in the inactive acid form are directly administered by volatilization which results in the decarboxylation and conversion to the active form as evidenced by US2005/0042172 ([0078], [0104] and claim 1). US2005/0042172 further discloses that a separate decarboxylation step is not necessary at any stage of the preparation of the medicinal cannabis extract, since the cannabinoid acids present in a cannabis extract may be decarboxylated to give the active free cannabinoid form and simultaneously vaporized by the application of heat in the vaporization step and this has implications for the delivery of active cannabinoids by inhalation ([0078]). US2005/0042172 further discloses that the step of heating at 100 to 150 ℃ for sufficient time to decarboxylate acid form of cannabinoids to produce neutral cannabinoids may be omitted and decarboxylation and vaporisation to produce a therapeutic vapour comprising the free cannabinoids may be accomplished in a single vaporization step ([0104]). In addition, it discloses composition for administration of cannabinoids by inhalation wherein the portions of the suspensions comprising cannabis extract are applied to an inert matrix, and allowed to dry, forming a dose unit and teaches that when the dose unit is heated at a temperature between 130 ℃ and 225 ℃ (preferably 160-180℃), the cannabinoid is vaporized, and can be inhaled by the patient ([0085]-[0088]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cannabinoid extracts which comprise cannabinoid ingredients having more carboxylic moieties or non-decarboxylated cannabinoid extract as taught by US2005/0042172 because the extracts would contains cannabinoid ingredients in more natural states, containing other active ingredients and a single vaporization step would produce a therapeutic vapor comprising the free cannabinoids without going through decarboxylation step as evidenced by US2005/0042172. The skilled artisan would have reasonably expected that the cannabis extracts of US2005/0042172 containing non- decarboxylated ingredients would decompose to the corresponding chemically neutral but pharmacologically potent THC and CBD (decarboxylated) upon smoking or vaporization.  

Response to Applicants’ arguments:
Responses are limited to Applicants' arguments relevant to newly applied rejections.  
Applicant argued that Woodcock fails to teaches the active material is a cannabis ingredient. Such deficiency is met by the teachings of WO 2016/019353. See the above rejection newly applied in view of the amendments.  
Applicant also argued that Woodcock fails to teaches encapsulating a liquid active material bur rather only that a liquid may be generated during smoking of the heat not burn product.   On the contrary to Applicants’ assertion, Woodcock (US2016/0157521) teaches encapsulating a liquid aerosol generating agent such as glycerol and glycols, which is included in an amount of up to 95% of the weight of the aerosol generating portion (see [0018] and [0021]). 
For the foregoing reason, Applicants’ arguments have not been found to be persuasive.

                                                               Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611